Citation Nr: 1445378	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to April 1972 and from July 1972 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that he has diabetes mellitus as a result of exposure to herbicides.  He specifically reported that while stationed aboard the USS Lyman K. Swenson, they had a port of call at Da Nang Harbor in the Republic of Vietnam.  VA verified that the USS Lyman K. Swenson was in the official waters of the Republic of Vietnam in January 1969, March 1969, and April 1969.  However, it was noted that the record did not provide conclusive proof of in-country service.  

The Board notes that there is no indication from the record that any deck logs or morning reports were ever obtained for verification of the reported port of call.  If the USS Lyman K. Swenson did port in Da Nang Harbor, there should be a record of that information.  Therefore, the Board finds that further attempts to verify whether the USS Lyman K. Swenson ported in Da Nang Harbor must be made before a decision is rendered in this case.    

Further, the Board notes that the Veteran's complete service personnel record has not been obtained.  As the information contained in the service personnel records could help substantiate the claim, attempts to obtain those records must be made before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to identify and obtain the Veteran's complete service personnel records. 

2.  Conduct the appropriate development to confirm whether the USS Lyman K. Swenson ported in Da Nang Harbor or sent any shore parties to Vietnam while the Veteran was aboard, to specifically include checking any USS Lyman K. Swenson deck logs or morning reports.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

